                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8    SCOTT JOHNSON,                                     Case No.18-cv-03745-VKD
                                                       Plaintiff,
                                   9
                                                                                           ORDER TO SHOW CAUSE WHY
                                                v.                                         ACTION SHOULD NOT BE DISMISSED
                                  10

                                  11    G.S. KATO LLC, et al.,
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff Scott Johnson filed the present action on June 25, 2018. Dkt. No. 1. Pursuant to

                                  14   General Order No. 56, the parties’ last day to conduct a joint site inspection was October 9, 2018,

                                  15   and Mr. Johnson’s last day to file a notice of need for mediation was November 20, 2018. Dkt.

                                  16   No. 5. Mr. Johnson did not file a notice of need for mediation.

                                  17          The Court possesses the inherent power to dismiss an action sua sponte “to achieve the

                                  18   orderly and expeditious disposition of cases.” Link v. Wabash R.R. Co., 370 U.S. 626, 629–33

                                  19   (1962). Mr. Johnson is directed to file a written response to this order by December 4, 2018 and

                                  20   to appear before the Court on December 11, 2018 at 10:00 a.m. in Courtroom 2, Fifth Floor, 280

                                  21   South First Street, San Jose, California 95113 and show cause why this action should not be

                                  22   dismissed without prejudice for failure to prosecute.

                                  23          IT IS SO ORDERED.

                                  24   Dated: November 26, 2018

                                  25

                                  26
                                                                                                   VIRGINIA K. DEMARCHI
                                  27                                                               United States Magistrate Judge
                                  28
